A. I. WALLER, C. J.
We regard it as well established law in this State, that a prisoner may waive his constitutional immunity against being a second time placed in jeopardy, and that he does make such waiver, when, by a proceeding instituted by himself, he procures a reversal of his conviction. - Hughes v. The State, 35 Ala. 347; Cobia v. The State, 16 Ala. 781; State v. Hughes, 2 Ala. 102; State v. Abram, 4 Ala. 272; Ned v. The State, 7 Porter, 187; State v. Phil, 1 Stewart, 31. The fact that the prisoner had suffered a portion of the prescribed imprisonment, before the reversal of his case, can not change the principle. The failure of the court to delay the punishment, pending the proceedings in the supreme court, may give the prisoner a *385strong claim on the executive clemency, for a reduction of the period of imprisonment; but it does not present any legal bar to another trial, after he has procured a reversal
Affirmed.